Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Introduction
The office action is in response to Application filed via RCE on 7/25/2022. Claims 1, 3, 7-14, 19-28 and 30-31 are pending in the application and have been examined. Claims 1, 3, 14, 20, and 30-31 have been amended. Claims 2, 5, 15 and 17-18 have been canceled.

Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s submission filed on 7/25/2022 has been entered.

Response to Arguments
Applicant’s argument on 35 U.S.C. 103:
Applicant’s arguments, see pages 8-9, filed on 7/25/2022, with respect to the rejection(s) of claims 1, 3, 7-14, 19-28 and 30-31 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Allowable Subject Matter
	Claims 1, 3, 7-14, 19-28 and 30-31 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reason for allowance:
Regarding independent claims 1 and 30:
Persson et al. Publication No. US 2015/0358237 A1 teaches
receiving, by the base station and from a user equipment (UE), a packet including a request for content (Pare 0032)

determining, by the base station, the request is subject to inspection based on the packet (Para 0080)

inspecting, by the base station, the request for information about the requested content if it is determined that the request is subject to inspection (Para 0086)

determining, by the base station, based on information about the requested content obtained by inspecting the request, if the requested content is stored in a cache, and providing, by the base station, the requested content from the cache to the UE if it is determined the requested content is stored in the cache; or retrieving, by the base station, the requested content from a remote source, storing the requested content in the cache, and providing the requested content to the UE if it is determined the requested content is not stored in the cache (Para 0081-0082).

Zhao et al. Publication No. US 2012/0011271 A1 teaches
receiving, by the base station and from a user equipment (UE), a packet data convergence protocol (PDCP) packet including request for content (Para 0077 and Fig. 4)

Yamada Publication No. US 2016/0255176 A1 teaches
receiving […] from a user equipment (UE), a packet including request for content and a flag indicating the request is subject to inspection(Para 0034), wherein a header of the […] packet includes the flag (Para 0035-0040); and determining […] the request is subject to inspection based on the flag in the packet (Para 0034)

However, the independent claims 1 and 30 are allowable over prior arts of the following reasons. The prior arts of record do not fairly teach in whole or make obvious:
receiving, by an hypertext transport protocol (HTTP) proxy server at the base station and from another HTTP proxy server at a user equipment (UE), a packet data convergence protocol (PDCP) packet including an HTTP request for content, wherein a header of the PDCP packet includes a flag indicating the HTTP request is subject to inspection;
determining, by the HTTP proxy server at the base station, the HTTP request is subject to inspection based on the flag; 
inspecting, by the HTTP proxy server at the base station, the HTTP request for information about the requested content, if it is determined that the HTTP request is subject to inspection; 
determining, by the HTTP proxy server at the base station, based on the information about the requested content obtained by inspecting the HTTP request, if the requested content is stored in a cache;
There are no prior art, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitation of the independent claims. Therefore, these reasons put the claims in condition of allowance.
Dependent claims 3 and 7-13 are allowable because they depend either directly or indirectly on independent claim 1. 

Regarding independent claims 14 and 31:
Persson et al. Publication No. US 2015/0358237 A1 teaches
transmitting, to a base station, a packet including a request for content (Pare 0032) 

receiving the requested content from the base station if the requested content is cached at the base station (Para 0081-0082) or receiving the content from a remote source if the requested content is not cached or receiving the content from a remote source if the requested content is not cached at the base station (Para 0081-0082).

Zhao et al. Publication No. US 2012/0011271 A1 teaches
transmitting, to a base station, a packet data convergence protocol (PDCP) packet including a request for content (Para 0077)

Yamada Publication No. US 2016/0255176 A1 teaches
Transmitting […] a packet including a request for content and a flag indicating the request is subject to inspection to obtain information about the requested content (Para 0034) wherein a header of the […] packet includes the flag (Para 0035-0040)

However, the independent claims 14 and 31 are allowable over prior arts of the following reasons. The prior arts of record do not fairly teach in whole or make obvious:
 transmitting, from an hypertext transport protocol (HTTP) proxy server at the UE to another HTTP proxy server at a base station, a packet data convergence protocol (PDCP) packet including an HTTP request for content, wherein a header of the PDCP packet includes a flag indicating the HTTP request is subject to inspection to obtain information about the requested content,
wherein the transmitting the PDCP packet to the HTTP proxy server at the base station comprises:
prior to transmitting the PDCP packet to the HTTP proxy server at the base station, determining by the HTTP server at the UE whether a remote source associated with the requested content matches one or more sources on a list of sources for caching; and 
if a match is found, set, by the HTTP server at the UE, the flag in the header of the PDCP packet indicating that the HTTP request is subject to inspection;
There are no prior art, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitation of the independent claims. Therefore, these reasons put the claims in condition of allowance.
Dependent claims 19-28 are allowable because they depend either directly or indirectly on independent claim 14. 

Conclusion                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445